DETAILED ACTION
This action is response to application number 17/343,019, dated on 06/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,063,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, U.S. Patent No. 11,063,719 claim 1 discloses a method, comprising:
determining, by first network equipment comprising a processor, that a control signal that was transmitted was not received by second network equipment, wherein the control signal comprises a first portion employing a first transmission encoding scheme and a second portion employing a second transmission encoding scheme (claim 1);
based on the determining that the control signal was not received by the second network equipment, selecting, by the first network equipment, a third transmission encoding scheme for the second portion of the control signal, wherein the third transmission encoding scheme was selected to increase a performance metric associated with a retransmission of the control signal (claim 1);
based on a mapping of the third transmission encoding scheme to a fourth transmission encoding scheme in a mapping reference, selecting, by the first network equipment, the fourth transmission encoding scheme for the first portion of the control signal (claim 1); and
generating, by the first network equipment, the control signal comprising the first portion employing the fourth transmission encoding scheme and the second portion employing the third transmission encoding scheme (claim 1).

Claim 2, U.S. Patent No. 11,063,719 claim 2 discloses the control signal comprises a sidelink channel control signal (claim 2),
the first portion comprises first stage information relating to a first stage of the sidelink channel control signal (claim 2), and
the second portion comprises second stage information relating to a second stage of the sidelink channel control signal (claim 2).

Claim 3, U.S. Patent No. 11,063,719 claim 1 discloses facilitating, by the first network equipment, transmitting the control signal to the second network equipment (claim 1).

Claim 4, U.S. Patent No. 11,063,719 claim 4 discloses wherein selecting the fourth transmission encoding scheme comprises selecting the fourth transmission encoding scheme further based on an indication received from the second network equipment regarding previous control messages received by the second network equipment (claim 4).

Claim 5, U.S. Patent No. 11,063,719 claim 5 discloses wherein the first transmission encoding scheme comprises a modulation and coding scheme (claim 5).

Claim 6, U.S. Patent No. 11,063,719 claim 6 discloses facilitating, by the first network equipment, receiving the mapping reference from the second network equipment (claim 6).

Claim 7, U.S. Patent No. 11,063,719 claim 7 discloses wherein the second network equipment generated the mapping reference based on a capability of the second network equipment (claim 7).

Claim 8, U.S. Patent No. 11,063,719 claim 8 discloses wherein the second network equipment generated the mapping reference based on results of decoding control signals that were previously received by the second network equipment (claim 8).

Claims 9, 17, U.S. Patent No. 11,063,719 claim 1 and/or claim 9 discloses first network equipment (claim 1), comprising:
a processor (claim 1); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (claim 1), comprising:
transmitting, to second network equipment, a mapping reference that maps a first transmission encoding scheme applicable to a first portion of a control signal to a second transmission encoding scheme applicable to a second portion of the control signal (claim 9), and
identifying the control signal from the second network equipment, wherein the first transmission encoding scheme applicable to the first portion of the control signal was selected by the second network equipment based on the mapping reference, and wherein the second transmission encoding scheme applicable to the second portion of the control signal was selected to reduce a susceptibility, of a transmission of the second portion, to interference (claim 9).

Claims 10, 18, U.S. Patent No. 11,063,719 claim 10 discloses wherein the first transmission encoding scheme applicable to the first portion of the control signal was selected by the second network equipment based on a mapping, from the mapping reference, of the second transmission encoding scheme applicable to the second portion of the control signal to the first transmission encoding scheme (claim 10).

Claims 11, 19, U.S. Patent No. 11,063,719 claim 11 discloses wherein the second transmission encoding scheme applicable to the second portion of the control signal was selected by the second network equipment based on monitored channel conditions (claim 11).

Claims 12, 20, U.S. Patent No. 11,063,719 claim 12 discloses wherein the operations further comprise, transmitting, to the second network equipment, an indication regarding previous control messages received by the first network equipment, and wherein the second transmission encoding scheme applicable to the second portion of the control signal was selected by the second network equipment based on the indication (claim 12).

Claim 13, U.S. Patent No. 11,063,719 claim 13 discloses wherein the operations further comprise, generating the mapping reference based on capabilities of the second network equipment (claim 13).

Claim 14, U.S. Patent No. 11,063,719 claim 14 discloses wherein the capabilities of the second network equipment comprise the capabilities of a chipset of the second network equipment (claim 14).

Claim 15, U.S. Patent No. 11,063,719 claim 15 discloses wherein the capabilities of the second network equipment comprise the capabilities of an antenna of the first network equipment (claim 15).

Claim 16, U.S. Patent No. 11,063,719 claim 16 discloses wherein the operations further comprise, generating, by the first network equipment, the mapping reference based on information regarding channel conditions (claim 16).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/12/2022